DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 02/09/2022 is acknowledged.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.

Claim Interpretation
Claim 1 recites “A device for flow equalization of a liquid cooling system of battery energy storage, comprising a plurality of battery modules in parallel, each of the battery modules being connected to the liquid cooling system”.
Applicant’s specification states:
“[0008] The currently popular approach for designing liquid cooling systems is to compromise between a and T, and therefore series-connection systems and parallel- connection systems have emerged.”
“[0011] As shown in Fig. 2, in a parallel-connection system.”
“[0032] Fig. 2 is a structural schematic diagram of a liquid cooling system of battery energy storage of a parallel-connection structure in the prior art” 

Therefore, the examiner is taking the limitation “a plurality of battery modules in parallel” to mean that the plurality of battery modules are connected to the cooling system in parallel, not that they are connected electrically in parallel. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehler et al (US 4578324 A, given in the 07/28/2021 IDS).
Regarding claim 1, Koehler discloses device for flow equalization of a liquid cooling system of battery energy storage, comprising a plurality of battery modules in parallel (“three parallel stacks 9 of substantially planar bipolar cells 11”, Fig. 1, C2 / L64-65), each of the battery modules being connected to the liquid cooling system (“Cooling panels 15, 16…are interspersed between the stacks 9 and are pressed firmly thereagainst by means of side support brackets 17 and compression rods 19, so that good thermal conductivity is maintained between cells 11 and a cooling fluid that flows within the panels 15, 16”, Fig. 1, C3 / L12-19 ), 
and being provided with a cooling-fluid feeding inlet (shown as the side of panel 15 of cooling path 12 in which cooling fluid is provided from pump 21 to input pipe 29 in Fig. 2, C3 / L33-55), 

cooling fluids that enter the feeding inlets are adjusted by the throttle pipes to equal pressures (“One way of equalizing the resistances in all cooling paths 12 is to equalize the fluid pressures therethrough. This may be accomplished by providing input and output manifolds 25, 27 at the ends of each panel 15, 16, and positioning a series of orifices 28 in a common wall separating the input manifold 25 from the cooling panel 15, 16, as illustrated in FIG. 2”, C4 / L14-20).

Regarding claim 7, Koehler discloses wherein the feeding inlet and a pipeline of the cooling fluid are integrally manufactured or separately manufactured; and the throttle pipe and the feeding inlet are integrally manufactured or separately manufactured (Koehler discloses the structures claimed and connects the structures, therefore they are either integrally manufactured or separately manufactured as there is no in-between).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable Koehler et al (US 4578324 A, given in the 07/28/2021 IDS).
claim 5, Koehler discloses wherein an end of the throttle pipe in an axial direction is provided with an top wall (common wall wherein a series of orifices 28 are positioned in Fig. 2), the top wall is provided with one or more flow restriction orifices (series of orifices 28 in Fig. 2, C4 / L14-20). 
Koehler discloses “To substantially equalize the fluid pressures for all cooling paths 12, the orifices 28 are made monotonically increasingly bigger as the fluid moves away from the direction of pump 21, to compensate for the drops in pressure caused by cooling fluid exiting manifold 25 from those orifices 28 closer to pump 21” (C4 / L24-30). Therefore, one of ordinary skill in the art would be motivated to change the form/shape of the areas of the flow restriction orifices of different throttle pipes to be different depending on the desired location of the pump in order to continue to equalize the fluid pressures for all cooling paths respective of the pump’s location because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
The limitation “and by using different combinations of orifice diameters and orifice distributions 2Appl. No. 16/629,923Reply to Restriction Requirement mailed 10 DEC 21resistance coefficients with which the cooling fluids flow through the throttle pipes are adjusted and turbulence coefficients after the cooling fluids flow through the throttle pipes are increased” is considered an “intended use” limitation. Modified Koehler discloses all of the recited structure of the claimed apparatus. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claim 6, Koehler discloses multiple orifices in the top wall of the throttle pipe, therefore discloses wherein the top wall of the throttle pipe is provided with a hole or slot.
 The limitation “for fitting an assembling tool” is considered an “intended use” limitation. Modified Koehler discloses all of the recited structure of the claimed apparatus and any of the orifices disclosed are capable of fitting an assembling tool within. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  In this case, the multiple orifices are capable of being used by a tool.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Koehler et al (US 4578324 A, given in the 07/28/2021 IDS) in view of Doornekamp et al (US 20160111694 A1).
Regarding claim 3, Koehler does not disclose wherein the throttle pipe is provided with a clip or a snap slot, an inner wall of the feeding inlet is provided with a snap slot or a clip, and the throttle pipe and the feeding inlet are assembled together by snap fitting.
In a similar field of endeavor, Doornekamp teaches one or more snap fit connectors (24d in Fig. 4) are disposed at a first end (24a in Fig. 4) and a second end (24b in Fig. 4) of a cell bracket (24 in Fig. 4), as well as one or more corresponding snap fit connectors disposed in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Doornekamp within the device of Koehler and provided wherein the throttle pipe is provided with a clip or a snap slot, an inner wall of the feeding inlet is provided with a snap slot or a clip, and the throttle pipe and the feeding inlet are assembled together by snap fitting, because it is a commonly known means of attachment and Doornekamp teaches it makes a simple, fast yet strong connection between two structures.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al (US 4578324 A, given in the 07/28/2021 IDS) in view of Kim et al (US 20140045041 A1).
Regarding claim 4, Koehler does not disclose wherein after the throttle pipe has been inserted into the feeding inlet, the throttle pipe and the feeding inlet are assembled together by welding or adhesion.
In a similar field of endeavor, Kim teaches a first pipe and a second pipe may be welded to each other while the second pipe is inserted in the first pipe (P75). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Kim within the device of Koehler and provided wherein after the throttle pipe has been inserted into the feeding inlet, the . 

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (DE102010032901A1, given in the 07/28/2021 IDS) in view of Koehler (US 4578324 A, given in the 07/28/2021 IDS).
Regarding claim 1, Haussmann discloses a device for flow equalization of a liquid cooling system of battery energy storage, comprising a plurality of battery modules (battery cell groups 14 in Fig. 2), each of the battery modules being connected to the liquid cooling system (cooling device 12 in Figs. 1-2 connected to a cooling circuit) and being provided with a cooling-fluid feeding inlet (connecting pipe 68 in Fig. 4), wherein a throttle pipe (connection 66 in Fig. 4) is provided in the feeding inlet, the throttle pipe is provided with a flow restriction orifice (throttle 70 in Fig. 4, P35-36, 38, 56-57, 60).
Hausmann does not disclose the plurality of battery modules in parallel however discloses that the plurality of battery modules can be interconnected and since each of the plurality of battery modules are assigned exactly one cooling device, each cooling device can be arranged relatively freely together with its battery cell group with the best possible utilization of the available space and connected to a cooling circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the plurality of battery modules to be in parallel in order to, for example, utilized the available space as best as possible, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

In the same field of endeavor, Koehler teaches a device for flow equalization of a liquid cooling system of battery energy storage, comprising a plurality of battery modules in parallel (“three parallel stacks 9 of substantially planar bipolar cells 11”, Fig. 1, C2 / L64-65), each of the battery modules being connected to the liquid cooling system (“Cooling panels 15, 16…are interspersed between the stacks 9 and are pressed firmly thereagainst by means of side support brackets 17 and compression rods 19, so that good thermal conductivity is maintained between cells 11 and a cooling fluid that flows within the panels 15, 16”, Fig. 1, C3 / L12-19 ), and being provided with a cooling-fluid feeding inlet (shown as the side of panel 15 of cooling path 12 in which cooling fluid is provided from pump 21 to input pipe 29 in Fig. 2, C3 / L33-55), wherein a throttle pipe (input manifold 25 in Fig. 2) is provided in the feeding inlet, the throttle pipe is provided with a flow restriction orifice (orifices 28 in Fig. 2, C4 / L14-33). Koehler teaches “One way of equalizing the resistances in all cooling paths is to equalize the fluid pressures therethrough”(C4 / L14-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Koehler within the device of Haussmann and provided the cooling fluids that enter the feeding inlets to be adjusted by the throttle pipes to equal pressures, given that Koehler teaches it would equalize the resistances in cooling paths connected to the cooling-fluid feeding inlet.

Regarding claim 7, Haussmann discloses wherein the feeding inlet and a pipeline of the cooling fluid are integrally manufactured or separately manufactured; and the throttle pipe and .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (DE102010032901A1, given in the 07/28/2021 IDS) in view of Koehler (US 4578324 A, given in the 07/28/2021 IDS) as applied to claim 1, further in view of Wagner et al (US 20180175361 A1).
Regarding claim 2, modified Haussmann does not meet the limitation wherein an outer wall of the throttle pipe is provided with an external thread, an inner wall of the feeding inlet is provided with an internal thread, and the throttle pipe and the feeding inlet are assembled together by using the external thread and the internal thread.
In a similar field of endeavor, Wagner teaches  a rechargeable battery having an internal thread into which a pipe with an external thread can be screwed (P4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Wagner within the device of modified Haussmann and provided an outer wall of the throttle pipe to be provided with an external thread, an inner wall of the feeding inlet to be provided with an internal thread, and the throttle pipe and the feeding inlet to be assembled together by using the external thread and the internal thread, because it is a commonly known means of attachment. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (DE102010032901A1, given in the 07/28/2021 IDS) in view of Koehler (US 4578324 A, given in the 07/28/2021 IDS) as applied to claim 1, further in view of Doornekamp et al (US 20160111694 A1).
Regarding claim 3, Hausmann does not meet the limitation wherein the throttle pipe is provided with a clip or a snap slot, an inner wall of the feeding inlet is provided with a snap slot or a clip, and the throttle pipe and the feeding inlet are assembled together by snap fitting.
In a similar field of endeavor, Doornekamp teaches one or more snap fit connectors (24d in Fig. 4) are disposed at a first end (24a in Fig. 4) and a second end (24b in Fig. 4) of a cell bracket (24 in Fig. 4), as well as one or more corresponding snap fit connectors disposed in a base peripheral edge (16b in Fig. 3) of an internal base plate (16 in Fig. 3) and a top peripheral edge (18b in Fig. 3) of an internal top plate (18 in Fig. 3, P39, 42, 54). Doornekamp teaches the snap fit connectors are particularly advantageous for making a simple, fast yet strong connection of the cell brackets to the internal base plate and internal top plate (P54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Doornekamp within the device of modified Haussmann and provided wherein the throttle pipe is provided with a clip or a snap slot, an inner wall of the feeding inlet is provided with a snap slot or a clip, and the throttle pipe and the feeding inlet are assembled together by snap fitting, because it is a commonly known means of attachment and Doornekamp teaches it makes a simple, fast yet strong connection between two structures.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (DE102010032901A1, given in the 07/28/2021 IDS) in view of Koehler (US 4578324 A, given in the 07/28/2021 IDS) as applied to claim 1, further in view of Kim et al (US 20140045041 A1).
Regarding claim 4, modified Hausmann does not meet the limitation wherein after the throttle pipe has been inserted into the feeding inlet, the throttle pipe and the feeding inlet are assembled together by welding or adhesion.
In a similar field of endeavor, Kim teaches a first pipe and a second pipe may be welded to each other while the second pipe is inserted in the first pipe (P75). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Kim within the device of modified Haussmann and provided wherein after the throttle pipe has been inserted into the feeding inlet, the throttle pipe and the feeding inlet are assembled together by welding or adhesion, because it is a commonly known means of attachment. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (DE102010032901A1, given in the 07/28/2021 IDS) in view of Koehler (US 4578324 A, given in the 07/28/2021 IDS) as applied to claim 1, further in view of Anderson (US 20150176731 A1)
Regarding claim 8, modified Haussmann meets the limitation wherein the out wall of the feeling inlet (connecting pipe 68 in Fig. 4) is provided with a flange (see annotated Haussmann Fig. 4 below).

    PNG
    media_image1.png
    313
    469
    media_image1.png
    Greyscale

Annotated Haussmann Fig. 4
Haussmann does not meet the limitation wherein an outer wall of the feeding inlet is provided with a retreat stopping slot, and an inner wall of the feeding inlet is provided with a limiting mechanism, to limit and fix the throttle pipe (connection 66 in Fig. 4).
In a similar field of endeavor, Anderson teaches flanged fittings with features that provide enhanced structural integrity and function for use in pipeline operations (Abstract). Anderson teaches a flanged fitting (101 in Fig. 5) includes an angled outer surface (42, 142) and an outer vertical surface (48, 148), and between the outer vertical surface (48, 148) and the angled outer surface (54, 154), are curved transition surface (46, 146) and curved transition surface (52, 152), respectively (Figs. 1 and 5, P50). Anderson teaches the curved transition surfaces can be formed by having the vertical surface (48, 148) curve into the angled surfaces (42, 142) and (54, 154, P50). Anderson teaches the presence of the curved transition surfaces (46, 146) and (52, 152) enhances the structural integrity of the fitting (P50).
In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

    PNG
    media_image2.png
    584
    556
    media_image2.png
    Greyscale

Annotated Anderson Fig. 1
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 413, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Si et al (CN201707077U, given in the 01/09/2020 IDS)
Si teaches a throttling element with function holes (see Fig. 3). Si teaches that since the throttling element is composed of multiple function holes it can balance the flow field, reduce eddy current vibration, and greatly improve the stability of the flow field (page 4 of Espacenet translation given in IDS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727